DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance:
 
2. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first current sensing network coupled to the first inductor at the first switching node;
a second current sensing network coupled to the second inductor at the second switching node; and
a first capacitor coupled between the first current sensing network and the second current sensing network.

3.	Claims 2-10 are allowed due to the fact that they further limit and depend on claim 1.

4. 	Regarding claim 11, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
determining a current through a second inductor of the DC-DC converter, the second inductor being coupled to a second switching node, wherein determining the current through the second inductor comprises measuring a second voltage present on a second sense node of a second sensing network having a second resistor coupled between the second switching node and the second sense node; and
causing, using a first capacitor coupled between the first sense node and the second sense node, the first and second voltages to be proportional to the currents through the first and second inductors, respectively.

5.	Claims 12-15 are allowed due to the fact that they further limit and depend on claim 11.

6. 	Regarding claim 16, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first current sensing network coupled to the first inductor at a first switching node and including first sense node;
a second current sensing network coupled to the second inductor at a second switching node and including a second sense node; and
a first capacitor coupled between the first sense node and the second sense node. 

7.	Claims 17-20 are allowed due to the fact they further limit and depend on claim 16.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Dong (Patent No.: US 7,233,132) teaches “An RC circuit (comprising a resistor and capacitor in series) is connected in parallel with the coupled inductor. The inductor has a leakage inductance Lk and a DC (ohmic) resistance of DCR. The resistor and capacitor are selected such that an RC time constant is equal to an L/R time constant of Lk/DCR. With the matching time constants, a sum of voltages on the capacitors is accurately proportional to a sum of currents flowing in the output inductors. Also provided is a technique for sensing current when an uncoupled center tap inductor is present” (Abstract).
b)	El-Damak (Pub. No.: US 2016/0187386) teaches “A voltage proportional to a sum of currents flowing though first and second coupled inductors is developed across a first capacitor common to first and second series RC networks if the RC networks are time constant-matched to the inductors. The first and second inductors are coupled between a first and second switched drive phase input terminal, respectively, and an apparatus output terminal. The first and second RC networks are coupled in parallel with the first and second inductor, respectively” (Abstract).
c)	Schiff (Pub. No.: US 2003/0102849) teaches “An N-phase switching voltage regulator includes N current sensing elements which carry respective phase currents. The voltages present at the switch node sides of the sensing elements are summed and presented to an amplifier which also receives the regulator's output voltage, to produce an output which is proportional to the regulator's total output current lout. The invention also provides a means for direct insertion of total inductor output current information into a regulator's voltage-mode control loop, to provide active voltage positioning (AVP) for the output voltage. A voltage based on total inductor output current is summed with the regulator's reference voltage; this sum and Vout, are applied to the voltage control error amplifier, the output of which is processed to operate the regulator's switches” (Abstract).
d)	Lethellier (Patent No.: US 6,424,129) teaches “An apparatus and method for accurately sensing the output current delivered to a load by a buck-type DC-to-DC switched mode power converter corrects for thermal variation of the output inductor. A first current sense signal provides a fast indication of output current of the DC-to-DC converter that is susceptible to thermal variation of the output inductor of the converter, and a second current sense signal provides a slow but accurate indication of output current that is not affected by said thermal variation. The first current sense signal is corrected using the second current sense signal to yield accurate output current sensing information. In an embodiment of the invention, an output current sensing apparatus is provided for use in a multiphase DC-to-DC voltage converter comprising a plurality of converter modules connected to a common load and having a common input voltage source. A first current sensor is adapted to be coupled to an output inductor of at least one of the plurality of converter modules to derive a first current sense signal corresponding to current passing through an internal DC resistance of the output inductor. A second current sensor is adapted to be coupled to a sensing resistor disposed in series between the common input voltage source and the load to derive a second current sense signal corresponding to current passing through the sensing resistor” (Abstract).


	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867